Citation Nr: 0902975	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1988, November 1988 to November 1992, and from March 
1997 to April 1999.

This matter is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The evidence of record corroborates the veteran's claimed 
in-service stressor of being involved in burial details and 
having to search dead Iraqi's bodies.

3.  There is competent medical evidence linking the veteran's 
current PTSD to his traumatic experiences during the Gulf 
War.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Here, the veteran asserts that he has PTSD based on his 
exposure to incoming SCUD missile and artillery strikes 
during the first Persian Gulf War.  He also details his 
experiences while stationed near Safwan, Iraq.  Specifically, 
he asserts that he was assigned to bury dead Iraqi soldiers 
who were killed along the roads leading from Kuwait, which 
became popularly known as the "highway of death."  In 
December 2005, he also indicated that he knew fellow National 
Guardsmen who were killed.  

The veteran's DD-214 and service records indicate that he 
served as a single channel radio operator with the 2nd 
Battalion, 3rd Air Defense Artillery (ADA) from approximately 
November 1990 to November 1992.  His records also indicate 
that he served in the Middle East from January to May 1991.  
As a result of his service, he was awarded the Southwest Asia 
Service Medal, Kuwait Liberation Medal, Overseas Service 
Ribbon, and other decorations.  

Having considered the veteran's statements and service 
records, the Board concludes that he did not participate in 
combat operations in the Persian Gulf War.  Although his 
decorations confirm that he was in Kuwait and Iraq, there are 
no decorations, such as a Combat Infantryman Badge or a 
Bronze Star, which would indicate combat participation.  
There are no other records confirming his participation in 
combat.  Consequently, the Board finds that the veteran did 
not engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  As such, his statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record corroborates the veteran's asserted 
participation in the search and burial of deceased Iraqi 
soldiers in February to March 1991.  In this case, the Board 
notes a November 2006 correspondence from the Joint Services 
Records Research Center (JSRRC) which provided a unit history 
of the 11th ADA Brigade.  This unit history indicates that 
the 2/3 ADA, as the JSRRC stated, "occupied the major north-
south Road in northern Kuwait beginning on February 28, 1991, 
and that the battalion remained along the pock-marked, body 
strewn highway until March 21, 1991."  

The Board finds that JSRRC correspondence corroborates the 
veteran's asserted stressor of being on burial detail in the 
area around Safwan/highway of death while in Iraq.  He 
reports that he would have to bury Iraqis and search their 
dead bodies for possible intelligence.  The JSRRC 
correspondence serves to corroborate the fact that the 
veteran worked in an area of Iraq known for having a lot of 
dead bodies around the highway.  Additionally, easily 
obtainable documentation of the region in Iraq where he was 
supports his contention that burial details for deceased 
Iraqi soldiers occurred.  Thus, in this case, the Board 
accepts the veteran's contention that he took part in burial 
details.  

As to a diagnosis of PTSD, although a VA examiner declined to 
diagnose the veteran with PTSD in April 2007, he did 
acknowledge that the veteran had symptoms of PTSD.  
Additionally, the Board concludes that his long history of 
PTSD diagnoses prior to this examination places the question 
of a diagnosis at least in equipoise.  Therefore, the Board 
concludes that the veteran has a diagnosis of PTSD.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this regard, the 
veteran has been diagnosed and treated for PTSD since at 
least as early as June 2004 and was again one month later.  
In December 2005, he was diagnosed with PTSD and impulse 
control disorder after complaining of irritability and 
difficulty concentrating.  Although the examining 
psychiatrist noted the veteran's history of bipolar disorder, 
he believed that the symptoms were attributable to PTSD.  

Additionally, although he failed to complain of PTSD symptoms 
in September 2006, other records from August and December 
2006 indicate that his PTSD symptomatology such as 
irritability, mood swings nightmares and hypervigilance 
persisted at least through the time of his Vet Center 
evaluation in March 2007.  There, he complained of upsetting 
memories, and emotional pain when exposed to reminders of his 
military experience.  He also complained of hyperarousal and 
difficulty sleeping.  

The Board notes that, at the veteran's VA examination in 
April 2007, the examiner concluded that the veteran met the 
DSM-IV stressor criteria.  However, the examiner also 
concluded that he did not meet the DSM-IV criteria for a PTSD 
diagnosis, although he did "relate some symptoms of the 
disorder." 

In reaching this diagnosis, the VA examiner attributed the 
veteran's irritability to bipolar disorder, and also 
concluded that the veteran's "physiological/psychological 
reactivity and avoidance are limited to large warehouse-like 
areas.  His nightmares are poorly tied to his traumatic 
experiences."

The Board acknowledges that the veteran's coexistent 
diagnosis of bipolar disorder, as well as his failure to 
complain of PTSD until approximately 2004, may make a 
positive diagnosis of PTSD more difficult.  Even so, the VA 
examiner observed some PTSD related symptomatology.  
Therefore, the Board concludes that April 2007 finding that 
the veteran does not have a diagnosis of PTSD does not negate 
the veteran's well-established history of PTSD diagnoses and 
treatment for almost three years prior to the examination.  

In sum, the Board finds that the veteran has a current 
diagnosis of PTSD, and that his diagnosed PTSD is related to 
service, including a verifiable service stressor.  As such, 
service connection for PTSD is warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for PTSD is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


